269 F.2d 241
Charles R. ANGERLINO, Appellant,v.UNITED STATES of America, Appellee.
No. 15072.
United States Court of Appeals District of Columbia Circuit.
Argued June 10, 1959.
Decided June 18, 1959.

Appeal from the United States District Court for the District of Columbia; Richmond B. Keech, Judge.
Mr. Armand I. Robinson (appointed by the District Court), Washington, D. C., for appellant.
Mr. Walter J. Bonner, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The appellant was convicted of housebreaking and larceny. We find no error.


2
Affirmed.